DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted June 14, 2019 and May 28, 2020, have been received and considered by the Examiner. 
The Information Disclosure Statement (IDS) filed July 22, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document contains either Foreign Patent Documents or Non-Patent Literature Documents for which neither an English translation nor an English Abstract has been provided.  The document has been placed in the application file, but the stricken information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0076527).
Regarding claim 1, Kim et al. teaches a secondary battery comprising: a battery element including a positive electrode (one of ordinary skill understands that there is a  positive electrode within the electrode assembly; para. [0061]), a negative electrode (one of ordinary skill understands that there is a negative electrode within the electrode assembly; para. [0061]), and an electrolytic solution (para. [0061]); 
housing member (can 200a) configured to accommodate the battery element (para. [0061]); and 
a safety valve mechanism (the combination of top cap 410a, safety vent 430a, CID 440a and auxiliary gasket 510a) attached to the housing member (Fig. 3), wherein the safety valve mechanism includes: 
a valve member (safety vent 430a) including an opening valve portion configured to be opened (Fig. 3); and
an opening member (CID 440a) including a plurality of opening portions (gas exhaust holes 442a) radially arranged in a region opposed to the opening valve portion from a center of the region as a base point, and a plurality of protrusion portions (engagement units 447a) radially arranged in a region outside the plurality of opening portions from the center and the plurality of protrusion portions protrude toward the plurality of opening portions (para. [0071]; Fig. 7), and
each of the plurality of opening portions and each of the plurality of protrusion portions are opposed to each other in a direction toward the center (Fig. 7).
Kim et al. is silent regarding secondary battery comprising an opening member wherein a number of the opening portions and a number of the protrusion portions are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening member of the safety valve mechanism of Kim et al. such that the number of the opening portions and the number of the protrusion portions are equal to each other when doing so improves the safety valve operation/functionality while still assisting with securing the housing cap to the housing.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 2, modified Kim et al. teaches a secondary battery wherein the number of the protrusion portions is 6 or more and 8 or less (In Fig. 7, six are present.).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening member of the safety valve mechanism of Kim et al. such that the number of the opening portions is 6 or more and 8 or less when doing so improves the safety valve operation/functionality while still assisting with securing the housing cap to the housing.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 3, modified Kim et al. is silent regarding a secondary battery wherein an opening ratio (%) of the plurality of the opening portions calculated by an equation (1) is 20% or more and 60% or less, Opening ratio (%) = (P1/P2) = 100 (1) wherein Pl is a sum of opening areas of the opening portions, and P2 is an area of the opening valve portion.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening member of modified Kim et al. wherein an opening ratio (%) of the plurality of the opening portions calculated by an equation (1) is 20% or more and 60% or less, Opening ratio (%) = (P1/P2) = 100 (1) wherein Pl is a sum of opening areas of the opening portions, and P2 is an area of the opening valve portion when doing so improves the safety valve operation/functionality.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Hashimoto et al. (US 2009/0081530).
Regarding claim 4, modified Kim et al. is silent regarding a secondary battery wherein the secondary battery includes a lithium ion secondary battery.  However, Hasihimoto et al. teaches that it is known in the art for a secondary battery to be a lithium ion battery (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the secondary battery of modified Kim et al. by incorporating a lithium ion secondary battery as taught by Hashimoto et al. because lithium ion secondary batteries are well known in the art.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0076527) in view of Abe et al. (US 2014/0356695).

Regarding claim 5, Kim et al. teaches a secondary battery, the secondary battery includes: 
a battery element including a positive electrode (one of ordinary skill understands that there is a  positive electrode within the electrode assembly; para. [0061]), a negative electrode (one of ordinary skill understands that there is a negative electrode within the electrode assembly; para. [0061]), and an electrolytic solution (para. [0061]); 
housing member (can 200a) configured to accommodate the battery element (para. [0061]); and 
a safety valve mechanism (the combination of top cap 410a, safety vent 430a, CID 440a and auxiliary gasket 510a) attached to the housing member (Fig. 3), wherein the safety valve mechanism includes: 
a valve member (safety vent 430a) including an opening valve portion configured to be opened (Fig. 3); and
an opening member (CID 440a) including a plurality of opening portions (gas exhaust holes 442a) radially arranged in a region opposed to the opening valve portion from a center of the region as a base point, and a plurality of protrusion portions (engagement units 447a) radially arranged in a region outside the plurality of opening portions from the center and the plurality of protrusion portions protrude toward the plurality of opening portions (para. [0071]; Fig. 7), and
each of the plurality of opening portions and each of the plurality of protrusion portions are opposed to each other in a direction toward the center (Fig. 7).
Kim et al. is silent regarding a secondary battery comprising an opening member wherein a number of the opening portions and a number of the protrusion portions are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening member of the safety valve mechanism of Kim et al. such that the number of the opening portions and the number of the protrusion portions are equal to each other when doing so improves the safety valve operation/functionality while still assisting with securing the housing cap to the housing.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Kim et al. is silent regarding a battery pack comprising: a controller configured to control an operation of the secondary battery; and a switch configured to switch the operation of the secondary battery in response to an instruction from the controller.  However, Abe et al. teaches a battery pack comprising a secondary battery (secondary battery 301a; para. [0163]); a controller (control unit 310) configured to control an operation of the secondary battery (paras. [0164]); and a switch (switch unit 304) configured to switch the operation of the secondary battery in response to an instruction from the controller (para. [0164]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Kim et al. by incorporating the secondary battery into a battery pack comprising: a controller configured to control an operation of the secondary battery; and a switch configured to switch the operation of the secondary battery in response to an instruction from the controller as taught by Abe et al. when doing so allows the battery pack to be controlled and shut down during thermal runaway, short circuiting of the battery or during some other abnormality.  
Regarding claim 6, Kim et al. teaches a secondary battery, the secondary battery includes: 
a battery element including a positive electrode (one of ordinary skill understands that there is a  positive electrode within the electrode assembly; para. [0061]), a negative electrode (one of ordinary skill understands that there is a negative electrode within the electrode assembly; para. [0061]), and an electrolytic solution (para. [0061]); 
housing member (can 200a) configured to accommodate the battery element (para. [0061]); and 
a safety valve mechanism (the combination of top cap 410a, safety vent 430a, CID 440a and auxiliary gasket 510a) attached to the housing member (Fig. 3), wherein the safety valve mechanism includes: 
a valve member (safety vent 430a) including an opening valve portion configured to be opened (Fig. 3); and
an opening member (CID 440a) including a plurality of opening portions (gas exhaust holes 442a) radially arranged in a region opposed to the opening valve portion from a center of the region as a base point, and a plurality of protrusion portions (engagement units 447a) radially arranged in a region outside the plurality of opening portions from the center and the plurality of protrusion portions protrude toward the plurality of opening portions (para. [0071]; Fig. 7), and
each of the plurality of opening portions and each of the plurality of protrusion portions are opposed to each other in a direction toward the center (Fig. 7).
Kim et al. is silent regarding a secondary battery comprising an opening member wherein a number of the opening portions and a number of the protrusion portions are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening member of the safety valve mechanism of Kim et al. such that the number of the opening portions and the number of the protrusion portions are equal to each other when doing so improves the safety valve operation/functionality while still assisting with securing the housing cap to the housing.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Kim et al. is silent regarding an electric vehicle comprising: a converter configured to convert electric power supplied from the secondary battery into driving force; a driver configured to drive in response to the driving force; and a controller configured to control an operation of the secondary battery.  However, Abe et al. teaches that it is known in the art for an electric vehicle to comprise a secondary battery (secondary battery 301a; para. [0163]); a converter configured to convert electric power supplied from the secondary battery into driving force (paras. [0179] and [0191]); a driver (driving wheels 504a, 504b) configured to drive in response to the driving force (para. [0192]); and a controller configured to control an operation of the secondary battery (para. [0179]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Kim et al. by incorporating the secondary battery into an electric vehicle comprising: a converter configured to convert electric power supplied from the secondary battery into driving force; a driver configured to drive in response to the driving force; and a controller configured to control an operation of the secondary battery thereby allowing the secondary battery to power the electric vehicle as taught  by Abe et al. and to permit the secondary battery to be controlled and shut down during thermal runaway, short circuiting of the battery or during some other abnormality to prevent damage to the electric vehicle.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Kawakami et al. (US 2014/0127568).
Regarding claim 7, modified Kim et al. teaches the secondary battery according to claim 1 as provided in the rejection of claim 1 above.  Modified Kim et al. is silent regarding a power storage system further comprising: one or more electric devices to which electric power is configured to be supplied from the secondary battery; and a controller configured to control electric power supplied from the secondary battery to the electric devices.  However, Kawakami et al. teaches that it is known in the art for a power storage system (power storage system 505) comprising a secondary battery to also comprise one or more electric devices to which electric power is configured to be supplied from the secondary battery (para. [0158]); and a controller (control device 504) configured to control electric power supplied from the secondary battery to the electric devices (para. [0159]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Kim et al. by incorporating the secondary battery into a power storage system further comprising one or more electric devices to which electric power is configured to be supplied from the secondary battery; and a controller configured to control electric power supplied from the secondary battery to the electric devices as taught by Kawakami in order to provide an uninterrupted power source to a plurality of electric devices (Kawakami et al., para. [0158]) and to permit the secondary battery to be controlled and shut down during thermal runaway, short circuiting of the battery or during some other abnormality to prevent damage to the electric devices.
Regarding claim 8, modified Kim et al. teaches the secondary battery according to claim 1 as provided in the rejection of claim 1 above.  Modified Kim et al. is silent regarding a power tool further comprising: a movable part to which electric power is configured to be supplied from the secondary battery.  However, Kawakami et al. teaches that it is known in the art for a power tool (electric power tools) to further comprise a movable part to which electric power is configured to be supplied from the secondary battery (para. [0146]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Kim et al. by incorporating the secondary battery into a power storage system further comprising one or more electric devices to which electric power is configured to be supplied from the secondary battery; and a controller configured to control electric power supplied from the secondary battery to the electric devices as taught by Kawakami in order to provide an uninterrupted power source to the electric power tool (Kawakami et al., para. [0158]) and to permit the secondary battery to be controlled and shut down during thermal runaway, short circuiting of the battery or during some other abnormality to prevent damage to the electric power tool.
Regarding claim 9, modified Kim et al. teaches the secondary battery according to claim 1 as provided in the rejection of claim 1 above.  Modified Kim et al. is silent regarding an electronic device comprising a secondary battery as a power supply source.  However, Kawakami et al. teaches that it is known in the art have an electronic device comprising a secondary battery as a power supply source (para. [0147]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Kim et al. by incorporating the secondary battery into the electronic device as a power source as taught by Kawakami et al. so that the secondary battery can be used as intended and to permit the secondary battery to be controlled and shut down during thermal runaway, short circuiting of the battery or during some other abnormality to prevent damage to the electric devices.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724